Citation Nr: 9909785	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  97-29 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1994 
to November 1995.



This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating action in which the 
RO denied service connection for an acquired psychiatric 
disorder.  The veteran appealed and requested a hearing at 
the RO.  The veteran failed to report for his scheduled 
hearing at the RO in October 1997.


REMAND

The veteran and his representative contend, in essence, that 
he should be service connected for an acquired psychiatric 
disorder.

Following a review of the claims folder, the Board finds that 
further development is required.  On enlistment examination 
in January 1994, psychiatric evaluation was normal.  The 
veteran did not report any history of psychiatric complaints 
or treatment.  The service medical records reflect that the 
veteran was seen on July 24, 1995, for emergency treatment 
after complaining of stress and problems with his roommate.  
The veteran reported that he had been thinking of suicide, 
but denied present suicidal ideation.  He indicated a desire 
to get help.  Recorded clinical data documented a history of 
a suicidal gesture prior to his military service when he took 
an overdose of pills.  The veteran was confined to his 
quarters and scheduled for follow-up at the mental health 
unit the next day.  On July 25, 1995, the veteran indicated 
that he needed help getting over the death of his mother and 
dealing with mood swings.  He reported feelings of depression  
and difficulty sleeping for the previous six months.  He 
presented a history of mood swings and feelings of 
helplessness and hopelessness.  Recorded clinical data at 
that time described a history of several suicidal gestures: 
at age sixteen, the veteran stood in the middle of a street; 
at age 17, the veteran threatened to cut his wrists with a 
knife, but changed his mind; when he was eighteen, the 
veteran held a knife to his wrist again and a friend took it 
away.  On July 25, 1995, the veteran indicated that he had 
held a knife to his throat four days earlier, but was stopped 
by his girlfriend.  The veteran stated that each of these 
incidents was related to feelings of guilt, anger, sorrow and 
happiness that he has about his mother.  Recorded clinical 
data noted that the 


veteran had seen a doctor for 1 1/2 years after his mother's 
death.  On subsequent psychiatric examination, the veteran 
was noted to have had symptoms consistent with post-traumatic 
stress disorder (PTSD) since the age of sixteen, including 
intrusive recollections of his alcoholic mother's emotional, 
physical, and sexual abuse, flashbacks of his abusive 
childhood, avoidance of stimuli, and an exaggerated startle 
response.  The veteran also exhibited characteristics 
consistent with a severe personality disorder.  He was noted 
to have borderline personality traits including recurrent 
suicidal ideation, suicide gestures and attempts, self-
mutilation, affective instability, inappropriate, intense 
anger and difficulty controlling his anger towards others.  
Severe avoidant personality traits were also shown in the 
context of hypersensitivity to rejection by others and 
resulting isolation from peer group and others.

The veteran was diagnosed with PTSD (Axis I), and a severe 
personality disorder, not otherwise specified, with 
borderline and avoidant traits (Axis II).  The examining 
physician concluded that the veteran had a longstanding 
personality disorder which rendered him unsuitable for 
continued military service.  The veteran was recommended for 
administrative separation.  On September 28, 1995, the 
veteran was seen by the division psychiatrist, at the request 
of command, for a further psychiatric evaluation and second 
opinion regarding his mental status.  Following a review of 
the veteran's service record, health record and statements 
from the veteran's superiors, the division psychiatrist 
indicated that he concurred with the original assessment of 
the veteran.  Specifically, he found the veteran to have a 
severe personality disorder and concluded that he should be 
administratively separated from service.  The separation 
examination in October 1995 did not reflect any history or 
diagnosis of a psychiatric disorder.

On VA psychiatric examination in November 1996, the veteran 
reported that he was mistreated, persecuted, rejected and 
ridiculed in service.  He blamed the stress of being in the 
military on those people who abused him.  He reported having 
no friends in service.  He denied any psychiatric treatment 
after his discharge from service.  The veteran reported that 
his first contact with mental health 


professionals occurred when he was in grade school because of 
failing grades, lack of concentration, behavioral problems 
and an ultimate diagnosis of attention deficit hyperactivity 
disorder (ADHD).  When he was sixteen, he was seen by a 
mental health professional to try and deal with the death of 
his mother.  Following examination, the diagnostic impression 
was mild to moderate chronic dysthymic disorder, secondary to 
a personality disorder, ADHD (Axis I), and a very severe, 
chronic, mixed personality disorder, with borderline, 
avoidant and paranoid aspects (Axis II).  The examiner 
concluded that the veteran has had severe psychological 
problems dating back to childhood.  He indicated that the 
veteran's personality disorder is pervasive and influencing 
his interactions with the world long before he entered the 
military.  The overall clinical impression included episodic 
depression that probably reaches proportions of a dysthymic 
disorder.  The VA physician found no evidence of PTSD with 
regard to the veteran's reported abuse at the hands of his 
mother.

The Board notes that the RO denied service connection for an 
acquired psychiatric disorder on the basis that the evidence 
of record showed that the veteran's dysthymic disorder and 
personality disorder pre-existed service.  There are no pre-
service clinical records in the claims folder to substantiate 
this finding as it regards a dysthymic disorder.  Whether a 
personality disorder pre-existed service is adjudicatively 
irrelevant.  38 C.F.R. § 3.303 (c).  In addition, as noted 
above, the service medical records also contain a diagnosis 
of PTSD which is also a neurosis and not a personality 
disorder.  It is the opinion of the Board that the 
presumption of soundness at enlistment concerning the pre-
service existence of an acquired psychiatric disorder has not 
been rebutted by clear and unmistakable evidence to the 
contrary.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the presumption of soundness at 
enlistment may not be rebutted solely by recorded clinical 
data in service medical records.  Pre-service medical records 
and/or medical opinions are required.  Additionally, assuming 
the presumption of soundness at enlistment could be rebutted 
by such evidence in this case, a medical opinion would be 
required concerning the matter of whether any pre-service 



acquired psychiatric disorder increased in severity during 
service.  Crowe v. Brown, 7 Vet. App. 238 (1995).

The case is REMANDED to the RO for the following action:

1.  The RO should contact the veteran and 
ask him to provide the names and 
addresses of all health care providers 
from whom he received psychiatric 
treatment prior to his period of military 
service, to include the mental health 
treatment referenced by the veteran and 
indicated to have been received when the 
veteran was in grade school and again at 
the age of sixteen.  Based on his 
response, the RO should obtain a copy of 
all treatment records from the identified 
facility or facilities, and associate 
them with the claims folder.

2.  In addition, the RO should also ask 
the veteran whether he has received any 
treatment for a psychiatric disorder 
since November 1996, the date of the VA 
psychiatric examination.  Based on his 
response, the RO should obtain a complete 
copy of the veteran's treatment records 
referable to a psychiatric disorder from 
the identified source(s), and associate 
them with the claims folder.

3.  Following receipt of the 
aforementioned evidence, the veteran 
should be scheduled for a VA psychiatric 
examination by a physician other than the 
individual who examined the veteran in 
November 1996.  The examiner must review 
the entire claims folder, including a 
copy of this remand, and indicate in 
his/her written report that a review of 
the claims folder was 


accomplished.  All findings should be 
reported in detail.  Following 
examination, the examiner should diagnose 
all current psychiatric disorders.  
Thereafter, the examiner should express 
an opinion as to whether any neurosis 
currently diagnosed clearly and 
unmistakably pre-existed service.  If the 
examiner finds that a currently 
demonstrated acquired psychiatric 
disorder (not a personality disorder) did 
clearly and unmistakably pre-exist the 
veteran's military service, he/she should 
express an opinion as to whether such 
acquired psychiatric disorder increased 
in severity during service.  If the 
examiner determines that any current 
acquired psychiatric disorder did not 
clearly and unmistakably pre-exist 
service, he/she should express an opinion 
as to whether such acquired psychiatric 
disorder developed during service or is 
otherwise related to service.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.

The RO should then review the record and the claim should be 
readjudicated.  If the determination remains adverse to the 
veteran, both the appellant and his representative should be 
provided with a Supplemental Statement of the Case.  The 
veteran and his representative should be given the 
opportunity to respond within the applicable time.  
Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action unless otherwise 
notified.  The purpose of this remand is to comply with a 
precedent decision of the Court.



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


